NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARCOS RODRIGUEZ,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1131
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara
Twine Thomas, Judge.

Marcos Rodriguez, pro se.


PER CURIAM.

             Affirmed. See Vlahovich v. State, 788 So. 2d 245 (Fla. 2001); State v.

Cotton, 769 So. 2d 345 (Fla. 2000); McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA

2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter v. State, 965 So. 2d
861 (Fla. 2d DCA 2007); Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); State v.

Retalic, 902 So. 2d 315 (Fla. 5th DCA 2005); State v. Smith, 832 So. 2d 249 (Fla. 5th

DCA 2002); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.